DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/05/2020. As directed by the amendment: claim(s) 1 has/have been amended; claim(s) 3 and 7-12 has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-2 and 4-6 are presently pending in this application.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Canales et al (US 2014/0313037), further in view of Kim et al (US 2012/0273479) and Peters et al (US 7,832,022).
	Regarding claim 1, Kaiserman discloses a composite heating element suitable for heating an article, the article embodied as a body covering configured to heat selected portions of a body of a wearer, said body covering comprising: 
a garment body (Fig. 1), a pair of arm sleeves and a pair of leg sleeves (Both shown in Fig. 1), said garment body configured to be worn on said body of said wearer and comprising a front portion, a back portion, a neck portion, a neck opening, a right upper arm portion, a right arm opening, a left upper arm portion, a left arm opening, a right thigh portion, and a left thigh portion, said pair of arm sleeves configured for positioning on lower arms of said wearer of said garment, said pair of leg sleeves configured for positioning on lower leg areas of said wearer of said garment (All body portions with heating elements are shown in Fig. 1; [0048] lines 1-13), 
a plurality of heating elements (Fig. 1 #40 heating element) being in thermal communication with said garment body (Fig. 1), said pair of arm sleeves and said pair of legs, said heating elements (Fig. 1 #40 heating element) being positioned in said intermediate layer (Fig. 3 #40a composite heating element; [0051] lines 20-22), said (Fig. 1 #40 heating element) being positioned in said front portion, said back portion, said neck portion, said right and left upper arm portions and said right and left thigh portions of said garment body, and in said pair of arm sleeves and said pair of leg sleeves (All body portions with heating elements are shown in Fig. 1; [0048] lines 1-13); 
a plurality of batteries (Fig. 1 #68 power source; [0049] lines 1-5), each of said batteries (Fig. 1 #68 power source; [0049] lines 1-5) being electrically coupled to one said heating elements (Fig. 1 #40 heating element) such that each of said heating elements (Fig. 1 #40 heating element) is powered by at least one of said batteries (Fig. 1 shows #68 power source being connected to #40 heating element); 
a plurality of control units (Fig.16C #s 642 and 670 integrated circuits; [0141] lines 15-21), each of said control units (Fig.16C #s 642 and 670 integrated circuits; [0141] lines 15-21) being operationally coupled to one of said batteries (Fig. 1 #68 power source; [0049] lines 1-5) and being configured to selectively turn on or off an associated one of said heating elements ([0003] lines 9-13); 
a plurality of pockets (Fig. 19 #314 pockets) being located on said exterior layer ([0122] lines 6-7), associated one of said batteries and said control units being held in  said one of said pockets (Fig. 19 #314 pockets; Fig. 18 shows the controller containing the battery being held by the pocket.); 
wherein an associated one of said pockets (Fig. 19 #314 pockets), batteries, control units (Fig. 18 shows the controller containing the battery being held by the pocket.) and heating elements (Fig. 1 #40 heating element) define a set such that a plurality of sets is defined ([0011] lines 7-11). 
(Fig. 15) having borders which when are separated form an opening and fasteners connected to the borders to close the borders when the fasteners are engaged. The borders and fasteners are located on the front of the jacket. Kaiserman does not disclose a center back opening located at said back portion of said garment body; a closure positioned on said back portion and releasably closing said center back opening and a right medial thigh vent being a right slit extending perpendicularly from a bottom of said right thigh portion of said garment body, a right thigh vent closure being mounted on said right thigh portion for closing said right medial thigh vent, a left medial thigh vent being a left slit extending perpendicularly from a bottom of said left thigh portion of said garment body, and a left thigh vent closure being mounted on said right portion for closing said right medial thigh vent, each of said left and right thigh vent closures comprising a hook and loop fastener.
	Nonetheless, Canales teaches a center back opening located at said back portion of said garment body; a closure (Fig 2 #121 zipper) positioned on said back portion and releasably closing said center back opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket disclosed by Kaiserman by incorporating the back opening and back closure as taught by Canales for the purpose of adapting the garment to receive body parts. 
Kaiserman discloses a heated textile comprising a heating element set between two dielectric layers of a material that is substantially nonconductive of electricity. Kaiserman does not disclose said garment body, said pair of arm sleeves and said pair of legs being made of a garment fabric comprising an interior layer of neoprene, an 
Nonetheless, Kim teaches a multipurpose heating pad which can be incorporated into a clothing article comprising a heating element (Fig. 3 #10 heating element) set between two layers of neoprene (Fig. 3 #s 31 and 31’ Neoprene sheets). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket and pants disclosed by Kaisermen by replacing the dielectric layers with the Neoprene sheets as taught by Kim for the purpose of improved elasticity, durability, chemical resistance, heat insulation, and waterproof characteristics due to the Neoprene sheets. ([0070])
Furthermore, Peters teaches a right medial thigh vent (Fig. 5B #54 vent openings) being a right slit extending perpendicularly from a bottom of said right thigh portion of said garment body (Col. 6 lines 28-31), a right thigh vent closure (Fig. 5B #60 adjustable closure element) being mounted on said right thigh portion for closing said right medial thigh vent (Fig. 5B #54 vent openings), 
a left medial thigh vent (Fig. 5B #54 vent openings) being a left slit extending perpendicularly from a bottom of said left thigh portion of said garment body (Col. 6 lines 28-31), and a left thigh vent closure (Fig. 5B #60 adjustable closure element) being mounted on said right portion for closing said right medial thigh vent (Fig. 5B #54 vent openings), each of said left and right thigh vent closures comprising a hook and loop fastener (Col. 6 lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pants of Kaisermen to incorporate the (Col. 6 lines 51-56) 
Regarding claim 2, Kaiserman in view of Canales, Kim and Peters teaches  the composite heating element as appears above (See the rejection of claim 1), and Kaisermen teaches further comprising: said body covering including a plurality of sections (Fig. 1 shows different heating zones constituted by the combination of #68 batteries and #40 heating elements), each of said sections being separate from each other ([0011] lines 7-11), each of said sections including an associated one of said sets, said sections including: a torso section including said front portion, said a back portion, said right upper arm portion, said left upper arm portion, said right thigh portion, and said left thigh portion; an arm section comprising said pair of arm sleeves; and a leg section comprising said pair of leg sleeves ([0011] lines 7-11; Fig. 1 shows different heating zones constituted by the combination of #s68 batteries and #40 heating elements).
Regarding claim 4, Kaiserman in view of Canales, Kim and Peters teaches the composite heating element as appears above (See the rejection of claim 1), and Kaisermen further teaches wherein said pair of leg sleeves is configured for positioning on a knee and a calf of said lower leg areas of said wearer (Fig. 1 shows leg sleeves where the wearer’s knees and calves are positioned.).
Regarding claim 5, Kaiserman in view of Canales, Kim and Peters teaches the composite heating element as appears above (See the rejection of claim 1), and Kaisermen further teaches wherein said pair of arm sleeves is configured for (Fig. 1 shows arm sleeves where the wearer’s elbows and forearms are positioned.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Canales et al (US 2014/0313037),  Kim et al (US 2012/0273479) and Peters et al (US 7,832,022), as applied to claim 1, further in view Nakamura et al (US 2010/0168650). 
Regarding claim 3, Kaiserman in view of Canales, Kim, and Peters teaches  the body covering as appears above (See the rejection of claim 1), but does not disclose further comprising: a right medial thigh vent located at said right thigh portion of said garment body, a right thigh vent closure being mounted on said right thigh portion for closing said right medial thigh vent, a left medial thigh vent located at said left thigh portion of said garment body, and a left thigh vent closure being mounted on said right portion for closing said right medial thigh vent, each of said left and right thigh vent closures comprising a hook and loop fastener.
Nonetheless, Nakamura teaches an opening in the thigh region of a cover suit and a hook and loop fastener to close the opening ([0092] lines 3-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shorts disclosed by Kaiserman in view of Canales and Kim by incorporating the thigh vents and hook and loop fasteners as taught by Nakamura for the purpose of fitting the body at a position in accordance with the body shape. ([0092] lines 3-8)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Canales et al (US 2014/0313037),  Kim et al (US 2012/0273479) and Peters et al (US 7,832,022), as applied to claim 5, further in view of Bender et al (US 2016/0113812).
Regarding claim 6, Kaiserman in view of Canales, Kim, and Peters teaches the composite heating element as appears above (See the rejection of claim 5), but does not disclose wherein said pair of arm sleeves comprises a right arm sleeve and a left arm sleeve, each of said right and left arm sleeves comprising a first end, a first opening at said first end, a second end, a thumb opening at said second end and a finger opening at said second end.
Nonetheless, Bender teaches said pair of arm sleeves comprises a right arm sleeve (Fig. 1 #42 first sleeve) and a left arm sleeve (Fig. 1 #44 second sleeve), each of said right (Fig. 1 #42 first sleeve) and left arm sleeves (Fig. 1 #44 second sleeve) comprising a first end (Distal end of Fig. 1 #42 first sleeve and Fig. 1 #44 second sleeve), a first opening at said first end (The first openings are interpreted to be at the distal ends of the sleeves.), a second end (Shown in the figure below), a thumb opening (Fig. 3 #46 thumb aperture) at said second end and a finger opening (Shown in the figure below) at said second end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite heating element disclosed by Kaiserman in view of Canales, Kim and Peters by incorporating the first and second ends, thumb opening, and finger opening as taught by Bender for the purpose of applying heat to the entire arm and hand.

    PNG
    media_image1.png
    540
    528
    media_image1.png
    Greyscale

Response to Amendment

Applicant’s arguments, see page 2, filed 02/05/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peters et al.
Applicant argues that the previously cited prior art does not teach “a right medial thigh vent being a right slit extending perpendicularly from a bottom of said right thigh portion of said garment body, a right thigh vent closure being mounted on said right thigh portion for closing said right medial thigh vent, a left medial thigh vent being a left slit extending perpendicularly from a bottom of said left thigh portion of said garment body, and a left thigh vent closure being mounted on said right portion for closing said right medial thigh vent, each of said left and right thigh vent closures comprising a hook and loop fastener.” Examiner respectfully agrees with Applicant.
(Fig. 5B #54 vent openings) and left and right thigh vent closures (Fig. 5B #60 adjustable closure element) comprising a hook and loop fastener (Col. 6 lines 51-53). See the rejection of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761